DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the palatal expander, of claim 32, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14-34 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2017/0080249 Brawn et al., hereinafter “Brawn” (cited previously).
Regarding claim 1, Brawn discloses an aligner (See Para 172-173 and Figure 3A that describe element 40 as being a panel shaped as an aligner and including a light emitting element(s) 32) comprising: a body (Figure 43, element 2080) comprising two or more tooth engagement regions configured to fit on to teeth (Para 159 and 244, the device conforms to all the teeth of the upper and/or lower jaw, therefore there are more than two engagement regions that fit onto the teeth), wherein the two or more tooth engagement regions each comprise an occlusal side, a lingual side and a buccal side (Para 273), wherein the body is formed of a polymer material (Para 171) that is shaped to apply a local force to a first region of a dental arch to move one or more teeth of the dental arch (Para 158, 182, and 285) according to a stage of a treatment plan (Para 143, 252, 573, and 699; These paragraphs discuss an orthodontic treatment plan that is split into stages in which different forces and light are applied depending on the stage of treatment); and an emitter configured to emit locally radiating photobiomodulation energy (Para 244 and 305 disclose LEDs that apply infrared energy, which is known in the art to be the definition of photobiomodulation energy) to the first region of the dental arch (Para 244 and Figure 43 elements 2004), wherein the photobiomodulation energy has a dose to interact with tissue associated with the teeth to improve an outcome of the stage of the treatment plan (Para 22, 131-132, and 143).
Regarding claim 2, Brawn discloses the emitter is configured to emit one or more of thermal energy, electrical energy, electromagnetic energy, light energy, and a signal having a radio frequency (RF) wavelength (Para 244 and 305; light energy).
Regarding claim 3, Brawn discloses the locally radiating photobiomodulation energy (Para 244 and 305; light energy) comprises locally radiating light (Para 244 and 305; light energy); and the emitter is bounded by a non-transmitting region (Para 174, 557, and 559), the non-transmitting region being configured to limit application of the locally radiating photobiomodulation light from regions adjacent to the first region (Para 174, 557, and 559).
Regarding claim 4, Brawn discloses the emitter comprises a light source (Para 285 and Figure 7, element 410), the light source comprising one or more of a visible light source and a near-infrared light source (Para 173 and 305).
Regarding claim 5, Brawn discloses the emitter (Para 244, 285, and Figure 43 elements 2004) comprises a light channel (Figure 7, element 420) within the body and an output window (Figure 43 elements 2004) in the two or more tooth engagement regions (Figure 43, element 2080) and configured to be positioned adjacent to the first region when the aligner is worn on the dental arch (Para 174, 557, and 559).
Regarding claim 6, Brawn discloses a light input on an outer surface of the body (Figure 7, element 410 and Figure 13, element 750 and 285), the light input being configured to receive light from an external light source (Figure 7, element 410 and Figure 13, element 750 and 285, the light is received from the external light source to the panels on the body of the device) and being connected to the emitter through the body by a light guide (See Figure 7, element 420 and Figure 13, element 720).
Regarding claim 7, Brawn discloses the emitter (Figure 43, elements 2004) is configured to emit the locally radiating photobiomodulation energy (Para 244 and 305; light energy) along one or more of an edge region and an edge of the body (See Figure 43, the light emitted from the LEDS 2004 are emitted from the edges of the aligner body 2080).
Regarding claim 8, Brawn discloses the emitter (Figure 43, element 2004) is configured to emit light through one or more diffusion patterns etched on the body (Figure 43 and Para 245; the LEDs are disposed on the body in patterns).
Regarding claim 9, Brawn discloses the emitter further comprises a filter (Para 312) configured to filter the locally radiating photobiomodulation energy (Para 244 and 305; light energy); (Para 312).
Regarding claim 10, Brawn discloses a controller (Para 176 and 245) on the body configured to modulate the locally radiating photobiomodulation energy (Para 244 and 305; light energy) emitted by the emitter (Para 176).
Regarding claim 11, Brawn discloses a controller (Para 176 and 245) on the body configured to modulate (Para 176 and 245) the locally radiating photobiomodulation energy (Para 244 and 305; light energy) based on sensed data comprising detection of pressure or position of the teeth (Para 196 and 276).
Regarding claim 14, Brawn discloses an orthodontic aligner device (Abstract and Figure 43 element 2000; Para 27 and 436), the orthodontic aligner device comprising: an aligner body (Figure 43, element 2080) comprising two or more tooth engagement regions configured to fit on to teeth (Para 159 and 244, the device conforms to all the teeth of the upper and/or lower jaw, therefore there are more than two engagement regions that fit onto the teeth), wherein the tooth engagement regions each comprise an occlusal side, a lingual side and a buccal side (Para 273), wherein the aligner body (See Para 172-173 and Figure 3A that describe element 40 as being a panel shaped as an aligner and including a light emitting element(s) 32) is formed of a polymer material (Para 171) that is shaped to apply a local force to a first region of a dental arch to move one or more teeth of the dental arch (Para 158, 182, and 285; aligners are known to apply force to the teeth in order to shift them from their location) according to a stage of a treatment plan (Para 143, 252, 573, and 699; These paragraphs discuss an orthodontic treatment plan that is split into stages in which different forces and light are applied depending on the stage of treatment); and a light emitter configured to emit locally radiating light from a first region of the aligner body onto the first region of the dental arch (Para 244 and Figure 43 elements 2004), the light emitter comprising: a light source coupled to the aligner body at a second region of the aligner body (Para 285 and Figure 7, element 410), a light output on the aligner body configured to apply photobiomodulation light (Para 244 and 305 disclose LEDs that apply infrared energy, which is known in the art to be the definition of photobiomodulation energy) on the first region of the dental arch (Figure 43 elements 2004), wherein the photobiomodulation energy has a dose to interact with tissue associated with the teeth to improve an outcome of the stage of the treatment plan (Para 22, 131-132, and 143); and a light channel extending from the light source to the light output through the aligner body (Figure 7, element 420).
Regarding claim 15, Brawn discloses the emitter (Figure 43, elements 2004) is configured to prevent the photobiomodulation light (Para 244 and 305) from being emitted from regions adjacent to the first region (Para 174, 557, and 559).
Regarding claim 16, Brawn discloses the light source comprises a near-infrared light source (Para 305).
Regarding claim 17, Brawn discloses the light channel (Figure 7, element 420) comprises an optical fiber within the aligner body (Para 186).
Regarding claim 18, Brawn discloses the light emitter (Figure 43, element 2004) is configured to emit the photobiomodulation light (Para 244 and 305) along an edge of the aligner body (See Figure 43, the light emitted from the LEDS 2004 are emitted from the edges of the aligner body 2080).
Regarding claim 19, Brawn discloses the light emitter (Figure 43, element 2004) is configured to emit light through one or more diffusion patterns etched on the aligner body (Figure 43 and Para 245; the LEDs are disposed on the body in patterns).
Regarding claim 20, Brawn discloses the light emitter further comprises a filter (Para 312) for the photobiomodulation light (Para 244 and 305; Para 312).
Regarding claim 21, Brawn discloses a controller (Para 176 and 245) on the aligner body configured to turn the photobiomodulation light (Para 244 and 305) on and off, to deliver the dose (Para 176) of the photobiomodulation light (Para 244 and 305).
Regarding claim 22, Brawn discloses the controller (Para 176 and 245) is configured to cause the light emitter to deliver the dose of the photobiomodulation light (Para 176 and 245) based on sensed data (Para 196 and 276).
Regarding claim 23, Brawn discloses the sensed data (Para 196 and 276) comprises one or more of: movement, jaw position, tooth position, force or pressure on the one or more teeth (Para 196 and 276).
Regarding claim 24, Brawn discloses a method (Para 11) of orthodontically repositioning a patient's teeth (Para 11), the method comprising: positioning a first aligner on a patient's dental arch (Para 12) to apply a local force to a first region of the patient’s dental arch to move a first one or more teeth of the patient’s dental arch (Para 158, 182, and 285); wherein the first aligner is formed of a polymer material (Para 171) that is shaped to apply the local force (Para 158, 182, and 285) according to a stage of a treatment plan (Para 143, 252, 573, and 699; These paragraphs discuss an orthodontic treatment plan that is split into stages in which different forces and light are applied depending on the stage of treatment); locally applying light and/or heat energy from the first aligner to the first one or more teeth of the patient’s dental arch and/or to gingiva adjacent to the first one or more teeth (Para 244 and Figure 43 elements 2004); positioning a plurality of subsequent aligners on the patient's dental arch to apply subsequent local forces to one or more additional regions of the patient’s dental arch (This can be interpreted in two ways, either a lower and upper aligner, see paras 166-168, or multiple aligners as shown in Figure 7), wherein ach of the plurality of subsequent aligners is formed of a corresponding polymer material (Para 171) that is shaped to apply a corresponding subsequent local force (Para 158, 182, and 285) according to a corresponding stage of the treatment plan (Para 143, 252, 573, and 699; These paragraphs discuss an orthodontic treatment plan that is split into stages in which different forces and light are applied depending on the stage of treatment); and locally applying, from each subsequent aligner, photobiomodulation energy (Para 244 and 305 disclose LEDs that apply infrared energy, which is known in the art to be the definition of photobiomodulation energy) to the one or more additional regions of the patient’s dental arch (Para 244 and Figure 43 elements 2004 also see Figure 7, each aligner has its own light guides), wherein the photobiomodulation energy has a dose to interact with tissue associated with the teeth to improve an outcome of the stage of the treatment plan (Para 22, 131-132, and 143).
Regarding claim 25, Brawn discloses the locally applying the photobiomodulation energy (Para 244 and 305) comprises applying light through a light channel (Figure 7, element 420) within each aligner to the patient's teeth (Figure 7, element 420).
Regarding claim 26, Brawn discloses locally applying the photobiomodulation energy (Para 244 and 305) comprises applying light from an external source (Figure 7, element 410 and Figure 13, element 750 and 285, the light is received from the external light source to the panels on the body of the device).
Regarding claim 27, Brawn discloses locally applying the photobiomodulation energy (Para 244 and 305) comprises applying light from a light source integral to each aligner (As seen in Figure 7 and Para 187, each aligner is a separate light panel that has its own light guides 420).
Regarding claim 28, Brawn discloses locally applying the photobiomodulation energy (Para 244 and 305) comprises applying the photobiomodulation energy (Para 244 and 305) for a predetermined dose (Para 176) while the patient is wearing the first aligner or each subsequent aligner (Para 176).
Regarding claim 29, Brawn discloses locally applying the photobiomodulation energy (Para 244 and 305) comprises applying the photobiomodulation energy (Para 244 and 305) based on data from a sensor on each aligner (Para 176, 196, 245, and 276).
Regarding claim 30, Brawn discloses locally applying the photobiomodulation energy (Para 244 and 305) comprises applying the photobiomodulation energy (Para 244 and 305) when the patient's mouth is closed (Para 21 and 369; the apparatus includes a bite tray and can detect tissue contact to start light therapy, therefore its inherent that the mouth is closed).
Regarding claim 31, Brawn discloses the emitter (Para 244 and Figure 43 elements 2004) is arranged to deliver the locally radiating photobiomodulation energy (Para 244 and 305) to one or more of: the teeth, gingiva, and palate (Para 305; to the patient’s teeth).
Regarding claim 32, Brawn discloses the aligner is configured as a palatal expander (See para 514-515).
Regarding claim 33, Brawn discloses the body includes a light channel (Figure 7, element 420) configured to transmit light from a light source (Figure 7, element 410) to a light output region arranged to output light to the first region of the dental arch (Figure 7, element 401-404 and Para 186), wherein the light channel spans at least one of the two or more tooth engagement regions (Para 186).
Regarding claim 34, Brawn discloses the emitter is configured to emit the locally radiating photobiomodulation energy (Para 244 and 305) from the lingual side of the two or more tooth engagement regions (Para 271).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Examiner understands the arguments made of record, but respectfully disagrees. Regarding the first argument, being that light therapy is used with an orthodontic appliance, examiner agrees partially. Brawn does disclose a light emitting device to be used with an orthodontic appliance, however, in another embodiment still teaches a light emitting device within an orthodontic appliance as shown in the embodiment of Figure 3A and Paragraphs 171-172. This part of the reference discloses an orthodontic aligner (40) that includes light emitting elements (32). Therefore, this limitation is taught by Brawn. Regarding the second argument, being that not all the segments are shown to be made of polymer material, examiner respectfully disagrees. Figure 7 shows different panels that are referred to as segments 1-4, and para 171 discloses that the panels can be made of a polymer material, therefore this limitation is also taught. Lastly, the argument regarding an apparatus that applies force in combination to the orthodontic device is only shown in one embodiment. Para 16, 27, and 239 disclose that disposing the orthodontic aligner on the teeth applies a force due to the shape of the base member. For these reasons, examiner hold the 102 rejection. The objection to the drawings is also still held given that the palatal expander is still taught by claim 32. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792